 

Exhibit 10.19

 

MISONIX, INC. 2017 EQUITY INCENTIVE PLAN, AS AMENDED

 

Section 1. Purpose.

 

The purposes of this Misonix, Inc. 2017 Equity Incentive Plan (the “Plan”) are
(1) to make available to key employees, directors and consultants certain
compensatory arrangements related to the growth in value of the common stock of
the Company so as to generate an increased incentive to contribute to the
Company’s future financial success and prosperity, (2) to enhance the ability of
the Company and its Affiliates to attract and retain exceptionally qualified
individuals whose efforts can affect the financial growth and profitability of
the Company, and (3) to align generally the interests of key employees,
directors and consultants of the Company and its Affiliates with the interests
of the Company’s stockholders.

 

Section 2. Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a) “Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company or (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.

 

(b) “Award” shall mean any Option, Restricted Stock Award, Restricted Stock
Unit, Dividend Equivalent, Other Stock-Based Award, Performance Award or
Substitute Award, granted under the Plan.

 

(c) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan.

 

(d) “Board of Directors” shall mean the Board of Directors of the Company as it
may be composed from time to time.

 

(e) “Business Relationship” shall mean, with respect to a Consultant, such
Consultant continuing to render, in the sole determination of the Board of
Directors or the Committee, substantial ongoing services as an independent
contractor of the Company.

 

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor code thereto.

 

(g) “Committee” shall mean the Board of Directors, excluding any director who is
not a “Non-Employee Director” within the meaning of Rule 16b-3, or any such
other committee designated by the Board of Directors to administer the Plan,
which committee shall be composed of not less than the minimum number of members
of the Board of Directors from time to time required by Rule 16b-3 or any
applicable law, each of whom is a Non-Employee Director within the meaning of
Rule 16b-3.

 

(h) “Company” shall mean Misonix, Inc., or any successor thereto.

 

(i) “Company Service” shall mean any service with the Company or any Affiliate
in which the Company have at least a 51% ownership interest.

 

(j) “Consultant” shall mean a natural person providing bona fide services to the
Company or any Affiliate that are not in connection with the offer or sale of
securities in a capital raising transaction, and such party does not directly or
indirectly promote or maintain a market in the Company’s securities.

 

(k) “Covered Award” means an Award, other than an Option or other Award with an
exercise price per Share not less than the Fair Market Value of a Share on the
date of grant of such Award, to a Covered Employee, if it is designated as such
by the Committee at the time it is granted. Covered Awards are subject to the
provisions of Section 13 of this Plan.

 

(l) “Covered Employees” means Participants who are designated by the Committee
prior to the grant of an Award who are, or are expected to be at the time
taxable income will be realized with respect to the Award, “covered employees”
within the meaning of Section 162(m).

 



 

 

 

(m) “Dividend Equivalent” shall mean any right granted under Section 6(c) of the
Plan.

 

(n) “Effective Date” shall mean the date that the Plan is first approved by the
stockholders of the Company.

 

(o) “Employee” shall mean any employee or employee director of the Company or of
any Affiliate.

 

(p) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods, or procedures as shall be established
from time to time by the Committee.

 

(q) “Incentive Stock Option” or “ISO” shall mean an option granted under Section
6(a) of the Plan that is intended to meet the requirements of Section 422 of the
Code, or any successor provision thereto.

 

(r) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.

 

(s) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

 

(t) “Other Stock-Based Award” shall mean any Award granted under Section 6(d) of
the Plan.

 

(u) “Participant” shall mean an Employee, Consultant or member of the Board of
Directors who is granted an Award under the Plan.

 

(v) “Performance Award” shall mean any Award granted hereunder that complies
with Section 6(e)(ii) of the Plan.

 

(w) “Performance Goals” means one or more objective performance goals,
established by the Committee at the time an Award is granted, and based upon the
attainment of targets for one or any combination of the following criteria,
which may be determined solely by reference to the Company’s performance or the
performance of a subsidiary or an Affiliate (or any business unit thereof) or
based on comparative performance relative to other companies: (i) net income;
(ii) earnings before income taxes; (iii) earnings per share; (iv) return on
stockholders’ equity; (v) expense management; (vi) profitability of an
identifiable business unit or product; (vii) revenue growth; (viii) earnings
growth; (ix) total stockholder return; (x) cash flow; (xi) return on assets;
(xii) pre-tax operating income; (xiii) net economic profit (operating earnings
minus a charge for capital); (xiv) customer satisfaction; (xv) provider
satisfaction; (xvi) employee satisfaction; (xvii) strategic innovation; or
(xviii) any combination of the foregoing. Performance Goals shall be set by the
Committee within the time period prescribed by Section 162(m).

 

(x) “Person” shall mean any individual, corporation, partnership, association,
joint stock company, trust, unincorporated organization, or government or
political subdivision thereof.

 

(y) “Released Securities” shall mean securities that were Restricted Securities
with respect to which all applicable restrictions have expired, lapsed, or been
waived.

 

(z) “Restricted Securities” shall mean Awards of Restricted Stock or other
Awards under which issued and outstanding Shares are held subject to certain
restrictions.

 

(aa) “Restricted Stock” shall mean any Share granted under Section 6(b) of the
Plan.

 

(bb) “Restricted Stock Unit” shall mean any right granted under Section 6(b) of
the Plan that is denominated in Shares.

 

(cc) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934 as amended, or any
successor rule and the regulation thereto.

 

(dd) “Section 162(m)” means Section 162(m) of the Code or any successor thereto,
and the Treasury Regulations thereunder.

 

(ee) “Share” or “Shares” shall mean share(s) of the common stock of the Company,
and such other securities or property as may become the subject of Awards
pursuant to the adjustment provisions of Section 4(c).

 

(ff) “Substitute Award” shall mean an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company acquired
by the Company or with which the Company combines.

 

 

 

 

Section 3. Administration.

 

(a) The Plan shall be administered by the Committee. Subject to the terms of the
Plan and applicable law, the Committee shall have full power and authority to
designate Participants and:

 

  (i) determine the type or types of Awards to be granted to each Participant
under the Plan;         (ii) determine the number of Shares to be covered by (or
with respect to which payments, rights, or other matters are to be calculated in
connection with) Awards;         (iii) determine the terms and conditions of any
Award;         (iv) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards, or other property, or to what extent, and under what
circumstances Awards may be canceled, forfeited, or suspended, and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended;         (v) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder thereof or of the
Committee;         (vi) interpret and administer the Plan and any instrument or
agreement relating to the Plan, or any Award made under the Plan, including any
Award Agreement;         (vii) establish, amend, suspend, or reconcile such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and         (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

 

(b) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any Award, or any Award Agreement, shall be within the sole discretion
of the Committee, may be made at any time, and shall be final, conclusive, and
binding upon all Persons, including the Company, any Affiliate, any Participant,
any holder or beneficiary of any Award, and any employee of the Company or of
any Affiliate.

 

(c) The Committee may delegate to one or more executive officers of the Company
or to a committee of executive officers of the Company the authority to grant
Awards to Employees who are not officers or directors of the Company and to
amend, modify, cancel or suspend Awards to such employees, subject to Sections 7
and 9.

 

Section 4. Shares Available For Awards.

 

(a) Maximum Shares Available. The maximum number of Shares that may be issued to
Participants pursuant to Awards under the Plan shall be 1,950,000 Shares (the
“Plan Maximum”), subject to adjustment as provided in Section 4(c) below.
Pursuant to any Awards, the Company may in its discretion issue treasury Shares
or authorized but previously unissued Shares pursuant to Awards hereunder. For
the purpose of accounting for Shares available for Awards under the Plan, the
following shall apply:

 

  (i) Only Shares relating to Awards actually issued or granted hereunder shall
be counted against the Plan Maximum. Shares corresponding to Awards that by
their terms expired, or that are forfeited, canceled or surrendered to the
Company without full consideration paid therefor shall not be counted against
the Plan Maximum.         (ii) Shares that are forfeited by a Participant after
issuance, or that are reacquired by the Company after issuance without full
consideration paid therefor, shall be deemed to have never been issued under the
Plan and accordingly shall not be counted against the Plan Maximum.        
(iii) Awards not denominated in Shares shall be counted against the Plan Maximum
in such amount and at such time as the Committee shall determine under
procedures adopted by the Committee consistent with the purposes of the Plan.

 

 

 

 

  (iv) Substitute Awards shall not be counted against the Plan Maximum, and
clauses (i) and (ii) of this Section shall not apply to such Awards.         (v)
The maximum number of Shares that may be the subject of Awards made to a single
Participant in any one year period shall be 500,000.         (vi) With respect
to any performance period no Participant may be granted Awards of incentive
stock or incentive units that vest upon the achievement of performance
objectives in respect of more than 500,000 Shares of common stock or, if such
Awards are settled in cash, the fair market value thereof determined at the time
of payment, each subject to adjustment as provided in Section 4(c) below.

 

(b) Shares Available for ISOs. The maximum number of Shares for which ISOs may
be granted under the Plan shall not exceed the Plan Maximum as defined in
Section 4(a) above, subject to adjustment as provided in Section 4(c) below.

 

(c) Adjustments to Avoid Dilution. Notwithstanding paragraphs (a) and (b) above,
in the event of a stock or extraordinary cash dividend, split-up or combination
of Shares, merger, consolidation, reorganization, recapitalization, or other
change in the corporate structure or capitalization affecting the outstanding
common stock of the Company, such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
any Award, then the Committee may make appropriate adjustments to (i) the number
or kind of Shares available for the future granting of Awards hereunder, (ii)
the number and type of Shares subject to outstanding Awards, and (iii) the
grant, purchase, or exercise price with respect to any Award; or if it deems
such action appropriate, the Committee may make provision for a cash payment to
the holder of an outstanding Award; provided, however, that with respect to any
ISO no such adjustment shall be authorized to the extent that such would cause
the ISO to violate Code Section 422 or any successor provision thereto. The
determination of the Committee as to the adjustments or payments, if any, to be
made shall be conclusive.

 

(d) Other Plans. Shares issued under other plans of the Company shall not be
counted against the Plan Maximum under the Plan.

 

Section 5. Eligibility.

 

Any director of the Company, Consultant or Employee shall be eligible to be
designated a Participant.

 

Section 6. Awards.

 

(a) Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine:

 

  (i) Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that except in the case of
Substitute Awards, no Option granted hereunder may have an exercise price of
less than 100% of Fair Market Value of a Share on the date of grant.        
(ii) Times and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; in no event,
however, shall the period for exercising an Option extend more than 10 years
from the date of grant. The Committee shall also determine the method or methods
by which Options may be exercised, and the form or forms (including without
limitation, cash, Shares, other Awards, or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price), in which payment of the exercise price with respect thereto may
be made or deemed to have been made.         (iii) Incentive Stock Options. The
terms of any Incentive Stock Option granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder.

 

 

 

 

  (iv) Termination. In the event that a Participant terminates employment or
director status or becomes disabled, or in the case of a Consultant, ceases to
have a Business Relationship with the Company, Options granted hereunder shall
be exercisable only as specified below:

 

  (A) Disability or Death. Except as otherwise provided in an employment
agreement with a Participant or as the Committee may otherwise provide, if a
Participant becomes disabled or dies, any vested, unexercised portion of an
Option that is at least partially vested at the time of the termination shall be
forfeited in its entirety if not exercised by the Participant (or his or her
heirs or representatives) within six (6) months of the date of death or
disability, unless the Committee has in its sole discretion established an
additional exercise period (but in any case not longer than the original option
term). Except as otherwise provided in an employment agreement with a
Participant or as the Committee may otherwise provide, any portion of such
partially vested Option that is not vested at the time of disability or death
shall be forfeited. Except as otherwise provided in an employment agreement with
a Participant or as the Committee may otherwise provide, any outstanding Option
granted to a Participant at the time of disability or death, for which no
vesting has occurred at the time of disability or death, shall be forfeited on
the date of disability or death.         (B) Termination for Reasons Other Than
Death or Disability. Except as otherwise provided in an employment agreement
with a Participant or as the Committee may otherwise provide, if a Participant
terminates employment or director status for reasons other than death or
disability, or in the case of a Consultant, ceases to have a Business
Relationship with the Company, any vested, unexercised portion of an Option that
is at least partially vested at the time of the termination shall be forfeited
in its entirety if not exercised by the Participant within three (3) months of
the date of termination of employment or director status, unless the Committee
has in its sole discretion established an additional exercise period (but in any
case not longer than the original option term). Any portion of such partially
vested Option that is not vested at the time of termination shall be forfeited
unless the Committee has in its sole discretion established that a Participant
may continue to satisfy the vesting requirements beyond the date of his or her
termination of employment, director or Consultant status. Except as otherwise
provided in an employment agreement with a Participant or as the Committee may
otherwise provide, any outstanding Option granted to a Participant terminating
employment, director or Consultant status other than for death or disability,
for which no vesting has occurred at the time of the termination shall be
forfeited on the date of termination.         (C) Sale of Business. Except as
otherwise provided in an employment agreement with a Participant or as the
Committee may otherwise provide, in the event the “business unit,” (defined as a
division, subsidiary, unit or other delineation that the Committee in its sole
discretion may determine) for which the Participant performs substantially all
of his or her services is assigned, sold, outsourced or otherwise transferred,
including an asset, stock or joint venture transaction, to an unrelated third
party such that after such transaction the Company owns or controls directly or
indirectly less than 51% of the business unit, the affected Participant shall
become 100% vested in all outstanding Options as of the date of the closing of
such transaction, whether or not fully or partially vested, and such Participant
shall be entitled to exercise such Options during the three (3) months following
the closing of such transaction, unless the Committee has in its sole discretion
established an additional exercise period (but in any case not longer than the
original option term). Except as otherwise provided in an employment agreement
with a Participant or as the Committee may otherwise provide, all Options which
are unexercised at the end of such three (3) months shall be automatically
forfeited.         (D) Conditions Imposed on Unvested Options. Notwithstanding
the foregoing provisions describing the additional exercise periods for Options
upon termination of employment, director or Consultant status, the Committee may
in its sole discretion condition the right of a Participant to exercise any
portion of a partially vested Option for which the Committee has established an
additional exercise period on the Participant’s agreement to adhere to such
conditions and stipulations which the Committee may impose, including, but not
limited to, restrictions on the solicitation of employees or independent
contractors, disclosure of confidential information, covenants not to compete,
refraining from denigrating through adverse or disparaging communication,
written or oral, whether or not true, the operations, business, management,
products or services of the Company or its current or former employees and
directors, including without limitation, the expression of personal views,
opinions or judgements. The unvested Options of any Participant for whom the
Committee has given an additional exercise period subject to such conditions
subsequent as set forth in this Section 6(a)(iv)(D) shall be forfeited
immediately upon a breach of such conditions.

 

 

 

 

  (E) Forfeiture for Gross Misconduct. Notwithstanding anything to the contrary
herein, any Participant who engages in “Gross Misconduct”, as defined herein,
(including any Participant who may otherwise qualify for disability status)
shall forfeit all outstanding, unexercised Options, whether vested or unvested,
as of the date such Gross Misconduct occurs. For purposes of the Plan, Gross
Misconduct shall be defined to mean (i) the Participant’s conviction of a felony
(or crime of similar magnitude in non-U.S. jurisdictions) in connection with the
performance or nonperformance of the Participant’s duties or (ii) the
Participant’s willful act or failure to act in a way that results in material
injury to the business or reputation of the Company or employees of the Company.
        (F) Vesting. For purposes of the Plan, any reference to the “vesting” of
an Option shall mean any events or conditions which, if satisfied, entitle a
Participant to exercise an Option with respect to all or a portion of the shares
covered by the Option. The complete vesting of an Option shall be subject to
Section 6(a)(iv)(E) hereof. Such vesting events or conditions may be set forth
in the Notice of Grant or otherwise be determined by the Committee.

 

(b) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and or Restricted Stock Units to
Participants with the following terms and conditions.

 

  (i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee may impose (including, without
limitation, continued employment, director or Consultant service over a
specified period or the attainment of specified Performance Objectives (as
defined in Section 6(e)(ii)(B)) or Performance Goals, in accordance with Section
13), which restrictions may lapse separately or concurrently at such time or
times, in such installments or otherwise, as the Committee may deem appropriate.
        (ii) Registration. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates. In the event any stock certificate is issued in respect of
Shares of Restricted Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.         (iii) Termination. Except as otherwise provided in an
employment agreement with a Participant or as the Committee may otherwise
provide, upon termination of employment or director service of a Participant, or
in the case of a Consultant, ceases to have a Business Relationship with the
Company, for any reason during the applicable restriction period, all Restricted
Stock and all Restricted Stock Units, or portion thereof, still subject to
restriction shall be forfeited and reacquired by the Company; provided, however,
that in the event termination of employment or director service is due to the
death or disability of the Participant, the Committee may waive in whole or in
part any or all remaining restrictions with respect to Restricted Stock or
Restricted Stock Units.

 

(c) Dividend Equivalents. The Committee may grant to Participants Dividend
Equivalents under which the holders thereof shall be entitled to receive
payments equivalent to dividends with respect to a number of Shares determined
by the Committee, and the Committee may provide that such amounts shall be
deemed to have been reinvested in additional Shares or otherwise reinvested.
Subject to the terms of the Plan, such Awards may have such terms and conditions
as the Committee shall determine.

 

 

 

 

  (i) Termination. Except as otherwise provided in an employment agreement with
a Participant or as the Committee may otherwise provide, upon termination of the
Participant’s employment or director service, or in the case of a Consultant,
ceases to have a Business Relationship with the Company, for any reason during
the term of a Dividend Equivalent, the right of a Participant to payment under a
Dividend Equivalent shall terminate as of the date of termination; provided,
however, that in the event the Participant’s employment or director service
terminates because of the death or disability of a Participant the Committee may
determine that such right terminates at a later date.

 

(d) Other Stock Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to Shares
(including without limitation securities convertible into Shares), as are deemed
by the Committee to be consistent with the purposes of the Plan; provided,
however, that such grants must comply with Rule 16b-3 and applicable law.

 

  (i) Consideration. If applicable, Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(d) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms, including without limitation cash, Shares, other securities,
other Awards or other property, or any combination thereof, as the Committee
shall determine; provided, however, that except in the case of Substitute
Awards, no derivative security (as defined in Rule 16b-3) awarded hereunder may
have an exercise price of less than 100% of Fair Market Value of a Share on the
date of grant.         (ii) Termination. In granting any Stock-Based Award
pursuant to this Section 6(d) the Committee shall also determine what effect the
termination of employment or director service of the Participant holding such
Award, or in the case of a Consultant, ceasing to have a Business Relationship
with the Company, shall have on the rights of the Participant pursuant to the
Award.

 

(e) General. The following general provisions shall apply to all Awards granted
hereunder, subject to the terms of other sections of this Plan or any Award
Agreement.

 

  (i) Award Agreements. Each Award granted under this Plan shall be evidenced by
an Award Agreement which shall specify the relevant material terms and
conditions of the Award and which shall be signed by the Participant receiving
such Award, if so indicated by the Award.         (ii) Performance Awards.
Subject to the other terms of this Plan, the payment, release or exercisability
of any Award, in whole or in part, may be conditioned upon the achievement of
such Performance Objectives (as defined below) during such performance periods
as are specified by the Committee. Hereinafter in this Section 6(e)(ii) the
terms payment, pay, and paid also refer to the release or exercisability of a
Performance Award, as the case may require.

 

  (A) Terms. The Committee shall establish the terms and conditions of any
Performance Award including the Performance Objectives (as defined below) to be
achieved during any performance period, the length of any performance period,
any event the occurrence of which will entitle the holder to payment, and the
amount of any Performance Award granted.         (B) Performance Objectives. The
Committee shall establish “Performance Objectives” the achievement of which
shall entitle the Participant to payment under a Performance Award. Performance
Objectives may be any measure of the business performance of the Company, or any
of its divisions or Affiliates, including but not limited to the growth in book
or market value of capital stock, the increase in the earnings in total or per
share, or any other financial or non-financial indicator specified by the
Committee.         (C) Fulfillment of Conditions and Payment. The Committee
shall determine in a timely manner whether all or part of the conditions to
payment of a Performance Award have been fulfilled and, if so, the amount, if
any, of the payment to which the Participant is entitled.

 

  (iii) Rule 16b-3 Six Month Limitations. To the extent required in order to
render the grant of an Award, the exercise of an Award or any derivative
security, or the sale of securities corresponding to an Award, an exempt
transaction under Section 16(b) of the Securities Exchange Act of 1934 only, any
equity security granted under the Plan to a Participant must be held by such
Participant for at least six months from the date of grant, or in the case of a
derivative security granted pursuant to the Plan to a Participant, at least six
months must elapse from the date of acquisition of the derivative security to
the date of disposition of the derivative security (other than upon exercise or
conversion) or its underlying equity security. Terms used in the preceding
sentence shall, for the purposes of such sentence only, have the meanings if
any, assigned or attributed to them under Rule 16b-3.

 

 

 

 

  (iv) Limits on Transfer of Awards. No Award (other than Released Securities),
and no right under any such Award shall be assignable, alienable, pledgeable,
attachable, encumberable, saleable, or transferable by a Participant other than
by will or by the laws of descent and distribution or pursuant to a domestic
relations order (or, in the case of Awards that are forfeited or canceled, to
the Company); and any purported assignment, sale, transfer, thereof shall be
void and unenforceable against the Company or Affiliate. If the Committee so
indicates in writing to a Participant, he or she may designate one or more
beneficiaries who may exercise the rights of the Participant and receive any
property distributable with respect to any Award upon the death of the
Participant.         (v) Exercisability. Each Award, and each right under any
Award, shall be exercisable, during the Participant’s lifetime only by the
Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative or by a transferee receiving such Award
pursuant to a domestic relations order referred to above.         (vi) No Cash
Consideration for Awards. Awards may be granted for no cash consideration, or
for such minimal cash consideration as the Committee may specify, or as may be
required by applicable law.         (vii) Awards May Be Granted Separately or
Together. Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
or any award granted under any other plan of the Company or any Affiliate.
Awards granted in addition to or in tandem with other Awards or in addition to
or in tandem with awards granted under any other plan of the Company or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards. Performance Awards and Awards which
are not Performance Awards may be granted to the same Participant.        
(viii) Forms of Payment Under Awards. Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments.        
(ix) Term of Awards. Except as provided in Sections 6(a)(ii) or 6(a)(iv), the
term of each Award shall be for such period as may be determined by the
Committee.         (x) Share Certificates. All certificates for Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Shares or other securities are then listed, and any applicable
Federal or state securities laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions. Unrestricted certificates representing Shares, evidenced in such
manner as the Committee shall deem appropriate, shall be delivered to the holder
of Restricted Stock, Restricted Stock Units or any other relevant Award promptly
after such related Shares shall become Released Securities.

 

 

 

 

Section 7. Amendment and Termination of Awards.

 

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan, the following shall apply to all
Awards.

 

(a) Amendments to Awards. Subject to Section 6(b)(i), the Committee may waive
any conditions or rights under, amend any terms of, or amend, alter, suspend,
discontinue, cancel or terminate, any Award heretofore granted without the
consent of any relevant Participant or holder or beneficiary of an Award;
provided, however, that no such amendment, alteration, suspension,
discontinuance, cancellation or termination that would be adverse to the holder
of such Award may be made without such holder’s consent. Notwithstanding the
foregoing, the Committee shall not amend any outstanding Option to change the
exercise price thereof to any price that is lower than the original exercise
price thereof except in connection with an adjustment authorized under Section
4(c).

 

(b) Adjustments of Awards Upon Certain Acquisitions. In the event the Company or
an Affiliate shall issue Substitute Awards, the Committee may make such
adjustments, not inconsistent with the terms of the Plan, in the terms of Awards
as it shall deem appropriate in order to achieve reasonable comparability or
other equitable relationship between the assumed awards and the Substitute
Awards granted under the Plan.

 

(c) Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) hereof) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits to be made available under the Plan or an
Award Agreement.

 

(d) Correction of Defects, Omissions, and Inconsistencies. The Committee may
correct any defect, supply any omission, or reconcile any inconsistency in any
Award Agreement in the manner and to the extent it shall deem desirable to carry
the Plan into effect.

 

Section 8. Acceleration upon a Change of Control. In the event of a Change of
Control (as defined in Section 8(b) below) the following shall apply:

 

(a) Effect on Awards.

 

  (i) Options. In the event of a Change of Control, (1) all Options outstanding
on the date of such Change of Control shall become immediately and fully
exercisable without regard to any vesting schedule provided for in the Option.  
      (ii) Restricted Stock and Restricted Stock Units. In the event of a Change
of Control, all restrictions applicable to any Restricted Stock or Restricted
Stock Unit shall terminate and be deemed to be fully satisfied for the entire
stated restricted period of any such Award, and the total number of underlying
Shares shall become Released Securities. The Participant shall immediately have
the right to the prompt delivery of certificates reflecting such Released
Securities.         (iii) Dividend Equivalents. In the event of a Change of
Control, the holder of any outstanding Dividend Equivalent shall be entitled to
surrender such Award to the Company and to receive payment of an amount equal to
the amount that would have been paid over the remaining term of the Dividend
Equivalent, as determined by the Committee.         (iv) Other Stock Based
Awards. In the event of a Change of Control, all outstanding Other Stock Based
Awards of whatever type shall become immediately vested and payable in an amount
that assumes that the Awards were outstanding for the entire period stated
therein, as determined by the Committee.         (v) Performance Awards. In the
event of a Change of Control, Performance Awards for all performance periods,
including those not yet completed, shall immediately become fully vested and
payable in accordance with the following:

 

 

 

 

  (A) Non-Financial Performance Objectives. The total amount of Performance
Awards conditioned on nonfinancial Performance Objectives and those conditioned
on financial performance shall be immediately payable (or exercisable or
released, as the case may be) as if the Performance Objectives had been fully
achieved for the entire performance period.         (B) Financial Performance
Objectives. For Performance Awards conditioned on financial Performance
Objectives and payable in cash, the Committee shall determine the amount payable
under such Award by taking into consideration the actual level of attainment of
the Performance Objectives during that portion of the performance period that
had occurred prior to the date of the Change of Control, and with respect to the
part of the performance period that had not occurred prior to the date of the
Change of Control, the Committee shall determine an anticipated level of
attainment taking into consideration available historical data and the last
projections made by the Company’s Chief Financial Officer prior to the Change of
Control. The amount payable shall be the present value of the amount so
determined by the Committee discounted using a factor that is the Prime Rate as
established by JP Morgan Chase, N.A. as of the date of the Change of Control.

 

  (vi) Determination Final. The Committee’s determination of amounts payable
under this Section 8(a) shall be final. Except as otherwise provided in Section
8(a)(1), any amounts due under this Section 8(a) shall be paid to Participants
within 30 days after such Change of Control.         (vii) Exclusion. The
provisions of this Section 8(a) shall not be applicable to any Award granted to
a Participant if any Change of Control results from such Participant’s
beneficial ownership (within the meaning of Rule 13d-3 under the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”)) of Shares or other
Company common stock or Company voting securities.

 

(b) Change of Control Defined. “A Change of Control” shall be deemed to have
occurred if:

 

  (i) there is an acquisition, in any one transaction or a series of
transactions, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), of
beneficial ownership (within the meaning of Rule 13(d)(3) promulgated under the
Exchange Act) of 50% or more of either the then outstanding shares of Common
Stock or the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors, but
excluding, for this purpose, any such acquisition by the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the common stock
and voting securities of the Company immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the then outstanding shares of Common Stock or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors, as the case may be; or        
(ii) individuals who, as of March 1, 2017, constitute the Board (as of such
date, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to March 1, 2017 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company (as such terms are used in Rule 14(a)(11) or Regulation
14A promulgated under the Exchange Act); or         (iii) there occurs either
(A) the consummation of a reorganization, merger or consolidation, in each case,
with respect to which the individuals and entities who were the respective
beneficial owners of the common stock and voting securities of the Company
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation, or (B) an approval by the stockholders of the Company of a
complete liquidation of dissolution of the Company or of the sale or other
disposition of all or substantially all of the assets of the Company.

 

 

 

 

(c) Termination of Certain Awards. In addition, in the event of a Change of
Control, the Committee may in its discretion and upon at least 10 days’ advance
notice to the affected persons, cancel any outstanding Awards and pay to the
holders thereof, in cash or stock, or any combination thereof, the value of such
Awards based upon the price per share of the Shares received or to be received
by other shareholders of the Company in the event. In the case of any Option or
Other Stock-Based Award with an exercise price that equals or exceeds the price
paid for a Share in connection with the Change of Control, the Committee may
cancel the Option or Other Stock-Based Award without the payment of
consideration therefor.

 

Section 9. Amendment and Termination of the Plan.

 

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan, the Board of Directors may amend,
alter, suspend, discontinue, or terminate the Plan, including without limitation
any such action to correct any defect, supply any omission or reconcile any
inconsistency in the Plan, without the consent of any stockholder, Participant,
other holder or beneficiary of an Award, or Person; provided that any such
amendment, alteration, suspension, discontinuation, or termination that would
impair the rights of any Participant, or any other holder or beneficiary of any
Award heretofore granted shall not be effective without the approval of the
affected Participant(s); and provided further, that, notwithstanding any other
provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company no such amendment, alteration, suspension,
discontinuation or termination shall be made that would increase the total
number of Shares available for Awards under the Plan, except as provided in
Section 4 hereof.

 

Section 10. General Provisions

 

(a) No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Participants, or holders or beneficiaries
of Awards under the Plan. The terms and conditions of Awards need not be the
same with respect to each recipient.

 

(b) Withholding. The Company or any Affiliate shall be authorized to withhold
from any Award granted or any payment due or transfer made under any Award or
under the Plan the amount (in cash, Shares, other securities, other Awards, or
other property) of withholding taxes due in respect of an Award, its exercise,
or any payment or transfer under such Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company or Affiliate to
satisfy all obligations for the payment of such taxes.

 

(c) No Limit on Other Compensation Agreements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements and such arrangements may be
either generally applicable or applicable only in specific cases.

 

(d) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

 

(e) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of New York and applicable Federal law.

 

(f) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

 

 

 

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be that of
an unsecured general creditor of the Company or any Affiliate.

 

(h) No Fractional Shares. No fractional Share shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

 

(i) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

Section 11. Effective Date of the Plan.

 

The Plan shall be effective as of the date of its first approval by the
stockholders of the Company.

 

Section 12. Term of the Plan.

 

No Award shall be granted under the Plan after the tenth anniversary of the
effective date of the First Amendment to the Plan.. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
theretofore granted may extend beyond such date, and the authority of the
Committee hereunder to amend, alter, adjust, suspend, discontinue, or terminate
any such Award, or to waive any conditions or rights under any such Award, and
the authority of the Board of Directors of the Company to amend the Plan, shall
extend beyond such date.

 

Section 13. Participants Subject to Section 162(m).

 

(a) Applicability. The provisions of this Section 13 shall be applicable to all
Covered Awards. Covered Awards shall be made subject to the achievement of one
or more preestablished Performance Goals, in accordance with procedures to be
established by the Committee from time to time. Notwithstanding any provision of
the Plan to the contrary, the Committee shall not, other than upon a Change of
Control, have discretion to waive or amend such Performance Goals or to, except
as provided in Section 4(c), increase the number of Shares subject to Covered
Awards or the amount payable pursuant to Covered Awards after the Performance
Goals have been established; provided, however, that the Committee may, in its
sole discretion, reduce the number of Shares subject to Covered Awards or the
amount which would otherwise be payable pursuant to Covered Awards; and
provided, further, that the provisions of Section 8 shall override any contrary
provision of this Section 13.

 

(b) Certification. No shares shall be delivered and no payment shall be made
pursuant to a Covered Award unless and until the Committee shall have certified
in writing that the applicable Performance Goals have been attained.

 

(c) Procedures. The Committee may from time to time establish procedures
pursuant to which Covered Employees will be permitted or required to defer
receipt of amounts payable under Awards made under the Plan.

 

(d) Committee. Notwithstanding any other provision of the Plan, for all purposes
involving Covered Awards, the Committee shall consist of at least two members of
the Board of Directors, each of whom is an “outside director” within the meaning
of Section 162(m).

 

Section 14. Code §409A Compliance.

 

To the extent any Award hereunder provides for a deferral of compensation
(within the meaning of Code §409A and related regulations), the material terms
of the deferral, to the extent required under Treasury Regulation
§1.409A-1(c)(3) to establish a deferred compensation plan, shall be set forth in
the written Award documentation (including by incorporation by reference, if
applicable) prior to the effective date of such Award. Such provisions may
include a requirement that if any payment or acceleration of a payment is made
upon a change of control, the definition of change of control for purposes of
such award also complies with the requirements of Treasury Regulation
§1.409A-3(i)(5).

 

In addition, whenever it is provided in this Plan or in any Award made hereunder
that a payment or delivery is to be made “promptly” after a given event, such
payment or delivery shall be made within 10 days of the event and the recipient
shall have no right to designate the taxable year of payment or delivery.

 

Effective as of June 13, 2017. First amendment as of June 30, 2020.

 

 

 

 

 